Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 04 January 2021 the following has occurred: Claim 9 has been amended; Claims 1, 5-8 and 14 have been canceled.
Now claim 9 is pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "low" in claim 9 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system for performing risk evaluation. The limitations of
[… obtain …], sensor information acquired by the sensor, identify a pattern of one or more signals […] based on the sensor information, identify a content that the user works on by using a pattern of the one or more signals, generate, each time the identified content changes, a log containing the content that the user works on and services used by the terminal device, […], [… obtain …], rule information in which the content that the user works on and rules which indicate whether the services are allowed to be used in the place where the user works are associated, identify, by comparing the rule information with the plurality of logs, first logs which does not comply with the rules and second logs which comply with the rules from among the plurality of logs, judge whether a risk of service which does not comply with the rules is low by comparing the first logs with the second logs, and when the risk of service which does not comply with the rules is low, notify, […], information for revising rules corresponding to the judged service so that the rules corresponding to the judged service comply with the rules.
, as drafted, is a method, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a plurality of sensors included in a first transmitter and a second transmitter, a risk evaluation device that includes a memory and a processor, a terminal device that includes a sensor and a management device, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the a plurality of sensors included in a first transmitter and a second transmitter, a risk evaluation device that includes a memory and a processor, a terminal device that includes a sensor and a management device, the claim encompasses an operator managing the interaction between a healthcare professional and a patient’s information and adjusting the rules affecting this interaction via a determination of the risk of the interaction (see Applicant’s specification paragraphs [0029]-[0031], [0134], describing this as human activity performed by an operator 
	In particular, the claim recites the additional element of a plurality of sensors included in a first transmitter and a second transmitter, a risk evaluation device that includes a memory and a processor, a terminal device that includes a sensor and a management device, which implements the abstract idea. The plurality of sensors included in a first transmitter and a second transmitter, a risk evaluation device that includes a memory and a processor, a terminal device that includes a sensor and a management device are recited at a high-level of generality (i.e., general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification Figures 1, 10 and paragraphs [0030], [0141]-[0144]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim recites the additional elements of “receive… receive…” and “store a plurality of logs…”. The “receive… receive…” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “store a plurality of logs…” steps are recited at a high-level of generality. (i.e., as a general means of storing data) and amounts to the mere storage of data, which is a form of extra-solution activity. Accordingly, even in 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a plurality of sensors included in a first transmitter and a second transmitter, a risk evaluation device that includes a memory and a processor, a terminal device that includes a sensor and a management device, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receive… receive…” and “store a plurality of logs…” steps were considered extra-solution activity. The “receive… receive…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “store a plurality of logs…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv) “Storing and retrieving information in memory” is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0310173 (hereafter “Coney”), in view of JP2011165120, machine translation provided by Espace.net (hereafter “Takeshi”), in view of U.S. Patent App. No. 2014/0135588 (hereafter “Al-Ali”), in view of U.S. Patent App. No. 2013/0297346 (hereafter “Kulkarni”), in view of U.S. Patent App. No. 2015/0356263 (hereafter “Chatterjee”), in view of U.S. Patent App. No. 2020/0067861 (hereafter “Leddy”).

Regarding (Currently Amended) claim 9, Coney teaches a risk evaluation system (Coney: Figure 1, Title, “SECURE HEALTHCARE MANAGEMENT AND COMMUNICATION SYSTEM”, Also see, paragraphs [0042]-[0043], the Examiner interprets this a risk evaluation system to “limit[…] the opportunity to misappropriate the patient's confidential information”) comprising: 
--a plurality of sensors included in […] a second transmitter installed in a place where the user works (Coney: Figures 1-4, paragraph [0039], “A home base device (HBD) 154 may be placed in a patient's home among the patient homes 152”, paragraph [0050], “Once installed, the HBD 154 may act as simple wireless base transmitter”. Also see, paragraph [0046]), and […]:
--receive, from a terminal device that includes a sensor and that is configured to receive a service, sensor information acquired by the sensor (Coney: Figures 3-4, paragraph [0014], “A portable medical assistant device may receive information associated with a patient and display the information on the device… the information may only be displayed when the The PMAD (402 of FIG. 4) may comprise a smart phone 308… which may maintain communication links with the HBD 154 or the CPMS 102, or both… configured to maintain communication links with medical assistive devices 304, which may comprise environment sensors 306… The PMAD (402 of FIG. 4) may be issued to a healthcare provider or any other user assigned a service to perform for a patient”, paragraph [0064], “the PMAD 408 may be configured with a wireless component and geo-location control”. The Examiner interprets the PMAD (portable medical assistant device) a terminal device that communicates location information (sensor information) with both home base device and the central program and management system during the entrance/exit of the proximity activation border (see Figure 2, paragraph [0042]) to determine transitions between treating of (working with) the patient, to manage the access to the patient’s information being displayed (the service)), 
--identify a pattern of one or more signals transmitted from […] the second transmitter based on the sensor information (Coney: Figures 2-3, and paragraph [0050], “the HBD 154 may act as simple wireless base transmitter… The range of the HBD 154 transmitter may be configured to extend to a selected physical proximity, represented by the proximity activation border 206”, paragraph [0055], “The PMAD (402 of FIG. 4) may comprise a smart phone 308… which may maintain communication links with the HBD 154”. Also see, paragraphs [0042]-[0043], [0136]. The Examiner interprets this a beacon received to establish a link), 
--identify a content that the user works on by using a pattern of the one or more signals (Coney: Figures 2-3, paragraphs [0079]-[0080], “it is determined whether the PMAD 402 is within the proximity activation border 206 of the HBD 154. If the PMAD 402 is within the the system may determine whether the PMAD 402 is within the proximity activation border 206… the healthcare provider may access the patient record, and any other information designated to only be accessible within the proximity activation border 206… If the PMAD 402 exits the proximity activation border 206 while information made accessible in step 710 is currently being accessed, the PMAD 402 may issue an alert and warning that the patient session is ending… the HBD 154 and the PMAD 402 will close the link between the devices. Additionally, an auto log out command may be run on the PMAD 402, preventing the healthcare provider from accessing the information made accessible in step 710”), […],
--receive, from a management device, rule information in which the content that the user works on and rules which indicate whether the services are allowed to be used in the place where the user works are associated (Coney: paragraph [0029], “Patient privacy may rest on control of access to their medical information”, paragraphs [0042]-[0043], “the PMAD should be configured to disallow access to selected information, for example, patient health records, when the PMAD (402 of FIG. 4) is located outside of the proximity activation border. For example, patients' records may be stored in the PMAD (402 of FIG. 4) by the CPMS 102, and secured there, so they are inaccessible unless and until the PMAD (402 of FIG. 4) is carried to a location within the defined proximity activation border 206, limiting the opportunity to misappropriate the patient's confidential information to the confines of the proximity activation border 206”. The Examiner interprets this is a rule provided by the CPMS 
--[…], notify, to the management device, information […] (Coney: paragraphs [0030]-[0032], “a CPMS 102 may be a centralized, fixed computing device or logical server that receives requests from physicians or their designees to assign services or treatments for patients to be provided… a CPMS supports secure near real-time communication among primary care facilities or doctors, homecare providers, and healthcare patients”, paragraph [0035], “the CPMS 102 may be configured to facilitate secure communication among medical facilities 106 and home healthcare residential locations 110”, paragraph [0048], “changes in the patient's condition or the physical environment that may indicate unsafe conditions may be reported to the CPMS 102”, paragraphs [0058]-[0060], “The PMAD (402 of FIG. 4) may be configured to display a second portion of the downloaded information only when the PMAD (402 of FIG. 4) is within the proximity activation border 206… The PMAD (402 of FIG. 4) may open an ATM connection or encrypted path to the CPMS 102… alerting them that the healthcare provider is with a patient… This may allow the physician, or other authorized personnel, to communicate with the healthcare provider while she is with the patient”. The Examiner interprets when the PMAD enters the proximity activation border of figure 2, the PMAD communicates with the CPMS (management device) to manage access to the information only available while with the patient, and allows further communication with the CPMS).
Coney has been interpreted to teach:

In the event that Coney does not explicitly teach this feature, Al-Ali teaches this feature at paragraphs [0228]-[0230], [0234]. The motivation to combine is Al-Ali within Coney is improving the quality of care in a patient care facility (Al-Ali: paragraph [0305]).
Coney may not explicitly teach (underlined below for clarity):
--a risk evaluation device that includes a memory and a processor coupled to the memory, wherein the processor is configured to:
--generate, each time the identified content changes, a log containing the content that the user works on and services used by the terminal device, store a plurality of logs including the generated log in a memory,
Takeshi teaches a risk evaluation device that includes a memory and a processor coupled to the memory (Takeshi: paragraphs [0011]-[0014], “A control method of a safety analysis system… an analysis step in which the computer estimates an accident occurrence factor from the information… in the analyzing step, a possibility of occurrence of a work is calculated from the collected work information, and a severity of a work accident is calculated from the collected safety information. The risk is quantitatively evaluated from the significance”. The Examiner interprets the computer to contain memory and processor to implement the safety analysis system (risk evaluation device)), wherein the processor is configured to:
--generate, each time the identified content changes, a log containing the content that the user works on and services used by the terminal device, store a plurality of logs including the generated log in a memory (Takeshi: paragraph [0011], “a record aggregation step of accumulating the information in a computer”, paragraph [0018], “information on each element work item is accumulated as a database”. Also see, paragraph [0041]. The Examiner interprets a record of information containing the work content of the user, reads on a log as required under the broadest reasonable interpretation),
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a risk evaluation device and logging data as taught by Takeshi within the system of using rules to control access to data as taught by Coney with the motivation of “improve the reliability of the data” (Takeshi: paragraph [0019]).
Takeshi and Coney may not explicitly teach (underlined below for clarity):
--a plurality of sensors included in a first transmitter carried by a user and a second transmitter installed in a place where the user works, and
--identify a pattern of one or more signals transmitted from the first transmitter […] based on the sensor information,
Al-Ali teaches a plurality of sensors included in a first transmitter carried by a user and a second transmitter installed in a place where the user works (Al-Ali: figures 12, 14-15, paragraphs [0202]-[0203], “A transmitter carried by the caregiver can send the identification signal over a range, for example, approximating the distance from the monitor that a person can reasonably view the display… which indicate the proximity to the monitor of any users,”), and
--identify a pattern of one or more signals transmitted from the first transmitter […] based on the sensor information (Al-Ali: figures 12, 14-15, paragraphs [0228], “upon detection of the clinician's token. Inputs to the database can include the clinician ID, the strength of the signal from the clinician's token, the estimated distance of the detected clinician token from the the detection logic 1408 is a set of rules or other criteria that must be satisfied before a clinician token 1410 is determined to be present in the detection region 1420, or before some clinician-specific action is performed”. The Examiner notes this is detection of a pattern of a signal from the token),
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a first transmitter as taught by Al-Ali with the risk management system as taught by Takeshi and Coney with the motivation of improving the quality of care in a patient care facility (Al-Ali: paragraph [0305]).
Coney, Takeshi and Al-Ali may not explicitly teach (underlined below for clarity):
--identify, by comparing the rule information with the plurality of logs, first logs which does not comply with the rules and second logs which comply with the rules from among the plurality of logs,
--judge whether a risk of service which does not comply with the rules is low by comparing the first logs with the second logs, 
Kulkarni teaches identify, by comparing the rule information with the plurality of logs, first logs which does not comply with the rules and second logs which comply with the rules from among the plurality of logs (Kulkarni: paragraph [0005], “The Healthcare Privacy Violation Detection System (HPV-DS) serves as a central point for investigative and auditing capability for HIPAA and HITECH or other compliance requirements on storing and accessing patient… The healthcare privacy violation detection system (HPV-DS) uses a healthcare facility's audit logs and non-healthcare audit logs to detect and report an authorized user's abnormal and potentially unauthorized access to a patient's personal health information (PHI)”, paragraphs [0008]-[0009], “alerting of any high risk access to PHI… While going through the pattern analyzer and being stored, the parsed and normalized data is checked by a patient alert rule base. This rule base is used to detect access to high profile patient's PHI”, paragraph [0012], “if the parameter of the audit log differs from the corresponding baseline parameter range; creating an alert and flagging the audit log when the cumulative risk score exceeds an acceptable threshold”. The Examiner interprets flagging of logs as high risk (i.e., not complying with the rules) is determining a first and second set of logs),
--judge whether a risk of service which does not comply with the rules is low by comparing the first logs with the second logs (Kulkarni: paragraphs [0006]-[0008], “system collects healthcare audit logs, which are generated for every action within a healthcare facility… HPV-DS compares an authorized user's access data in the healthcare audit logs to the authorized user's baseline access parameters. When an audit log shows a parameter different from the baseline, a predetermined risk score for the parameter is applied to that action. The healthcare facility can assign a sliding scale of risk scores to parameters… If a threshold score is exceeded, an alert is sent to the administrator… If most parameters are aligned with the baseline, a lower risk score is assigned, no alert is sent”. The Examiner notes the term “low” is a relative term and any alert sent could read on what is required under the broadest reasonable interpretation),

Coney, Takeshi, Al-Ali and Kulkarni may not explicitly teach (underlined below for clarity):
--when the risk of service which does not comply with the rules is low, notify, to the management device, information […].
Chatterjee teaches when the risk of service which does not comply with the rules is low, notify, to the management device, information […] (Chatterjee: paragraph [0028], “determining if the risk score is below a low risk threshold, and if so, sending a low risk alert”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include sending a notification when below the risk score threshold as taught by Chatterjee within the risk management system of Coney, Takeshi, Al-Ali and Kulkarni with the motivation of “providing better support for patients in the home” (Chatterjee: paragraph [0004]).
Coney, Takeshi, Al-Ali, Kulkarni and Chatterjee may not explicitly teach (underlined below for clarity):
-- […] notify, to the management device, information for revising rules corresponding to the judged service so that the rules corresponding to the judged service comply with the rules.
Leddy teaches […] notify, to the management device, information for revising rules corresponding to the judged service so that the rules corresponding to the judged service comply with the rules (Leddy: paragraphs [0377]-[0379], “Rules can be adjusted very quickly in The system can present choices and users may elect to be protected from certain categories of scams, which in some embodiments can correspond to raising or lowering per-user thresholds for Rules or Rule families”. The Examiner interprets these to be proposals to correct rules as they adjust the thresholds affected by the rules, as well as adjustment of rules).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Leddy with teaching of Coney, Takeshi, Al-Ali, Kulkarni and Chatterjee since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the presenting information for revising rules for a service that corresponds to the rules as taught by Leddy for the notifying to the management device of Coney, Takeshi, Al-Ali, Kulkarni and Chatterjee. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant's arguments filed on 04 January 2021 have been fully considered but they are not persuasive. Applicant's arguments will be addressed below in the order in which they appear in the response filed on 04 January 2021.

Rejection under 35 U.S.C. § 112
Regarding claims 1, 5-9 and 14 in view of the amendments and canceled claims, the rejection has been removed, however amended claim 9 has introduced a new rejection in view of the amendments.

Rejection under 35 U.S.C. § 101
Regarding claims 1, 5-9 and 14 the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
At least the features "identify, by comparing the rule information with the plurality of logs, first logs which does not comply with the rules and second logs which comply with the rules from among the plurality of logs" of amended claim 9 are not a mental process which is an abstract idea." Therefore, amended clam 9 is directed toward statutory subject matter.

The Examiner respectfully disagrees.
	It is respectfully submitted the claims are directed to the “certain methods of organizing human activity” grouping of abstract ideas. The Examiner notes the claims, as drafted, are directed to using rules to manage a healthcare provider’s access to patients data, which is described by Applicant’s specification paragraphs [0029]-[0031], [0134], as human activity performed by an operator and healthcare professional. Therefore the claims are directed to an abstract idea.

Applicant further argues:
Enfish LLC v. Microsoft Corporation, 118 U.S.P.Q.2d 1684 (Fed. Cir. 2016)… It is also noted that the CAFC also affirmed patent eligibility in McRo Inc. v. Bandai Namco Games America Inc. (September 13, 2016) in terms of Step 2A similarly to Enfish.

The Examiner respectfully disagrees.
	It is respectfully submitted that only the additional elements can provide a practical application to the abstract idea. Unlike the claims of Enfish which recited an improvement to the functioning of a computer the claims, as drafted, recited additional elements are only generic hardware components (see applicant’s specification Figures 1, 10 and paragraphs [0030], [0141]-[0144]) or extra-solution activity and do not improve the functionality of the computer components in anyway, instead the generic hardware components simply apply the abstract idea, which is not a practical application of the abstract idea. Further, there is no evidence in Applicant’s as-filed disclosure that Applicant’s claimed invention is performing functions that previously only humans could perform as in McRo. The Examiner notes that in McRo the as-filed disclosure explicitly described that computers could not previously be programmed to perform the particular type of animation described and that only human animators were previously capable of such animation. Because the claimed invention solved this particular problem, the court found that the claimed invention was an improvement to computer technology. There is no such problem described in Applicant’s disclosure, as such the claims do not recite a technical solution to a technical problem described by Applicant’s specification.

Applicant further argues:
Enfish and McRo mentioned above.

The Examiner respectfully disagrees.
It is respectfully submitted Applicant’s specification paragraph [0006] does not recite a technical problem, paragraph [0006] recites “it is difficult for the operator to understand a risk that occurs due to the use of the service in a situation in which the healthcare practitioner works in the actual scene. Accordingly, it is difficult for the operator to accurately perform risk analysis and to adequately correct the rule”, at best, this is a service management problem or legal requirement problem (further see Applicant specification paragraph [0003]). The additional elements are either generic hardware components being used to apply abstract idea or well-understood, routine and conventional elements/functions being used as extra-solution activity of the abstract idea. The claims may improve upon an operator’s ability to manage the rules for a healthcare provider’s access to patient information (i.e., the abstract idea), however, an improved abstract idea is still an abstract idea. As the claims, as drafted, do not recite any additional elements that provide an improvement to a computer or provide a technical solution to a technical problem (i.e., improve a technological environment), the claims do not recite significantly more than the abstract idea. As such the claims are rejected under 35 USC 101. 

Rejection under 35 U.S.C. § 103
Regarding claims 1, 5-9 and 14, the Examiner has considered the applicant’s arguments; however the arguments are either not persuasive as addressed herein or are addressed via the new ground of rejection as necessitated by amendment. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons.

Applicant argues:
Coney does not disclose or suggest the amended features "receive, from a management device, rule information in which the content that the user works on and rules which indicate whether the services are allowed to be used in the place where the user works are associated," as recited in amended claim 9..

The Examiner respectfully disagrees.
	It is respectfully submitted Coney teaches what is required under the broadest reasonable interpretation. Specifically, Coney teaches at paragraphs [0042]-[0043], receiving medical records from a management device (CPMS) with rules preventing access of the medical records outside of the place where the user of the PMAD works (the proximity activation border). The Examiner notes the access of the patient records is a service allowed to be used in the place the user works and is similar to what is described by Applicant’s specification paragraph [0024]. Therefore under the broadest reasonable interoperation the argued limitation is taught by Coney.
In addition, the Examiner respectfully notes that the cited reference was never applied as a reference under 35 U.S.C. 102 against the pending claims. As such, the Examiner respectfully submits that the issue at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features. Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969). The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.E.L./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626